Title: To Alexander Hamilton from Caleb Gibbs, 10 June 1799
From: Gibbs, Caleb
To: Hamilton, Alexander


          
            Dear Sir
            Boston 10th. June 1799
          
          This accompanies a duplicate of an Extract of a Letter to General Washington of the 21st. of April and a duplicate of a Letter to you of the 25th. of the same month.
          Seven weeks having elapsed without an answer induces me to write you again fearful that some accident has taken place which has prevented your receiving those Letters.
          If the Deputy Quarter Master General’s appointment is not to be obtained, Let me know what or if any appointment on the Staff worth my acceptance is to be had. such as Inspector. Muster Master—Commissary —
          I write fully persuaded that you will give me an answer in which case I may be determined how to act respecting any appointment in the Military line—
          I am Dear Sir with much esteem Your most Obedient humble Servant
          
            Caleb Gibbs.
          
          Major General Hamilton New York
        